DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0268046).
Re claim 1:	Kim teaches an antenna substrate comprising a first sublayer serving as a feeding board comprising a feeding network for feeding a plurality of antenna elements (210), and a third layer serving as a calibration board comprising a calibration network for calibrating an amplitude and a phase of a signal transmitted to the feeding network, wherein the calibration network is electrically connected with the 
Re claim 2:	The antenna substrate further comprising a reflector serving as a reinforcement board arranged between the feeding board and the calibration board, wherein the feeding board, the reinforcement board and the calibration board are fixed in a riveting manner (fig. 3).

Allowable Subject Matter
Claims 8-10 are allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the antenna substrate having the calibration board comprising a first circuit board, a second circuit board arranged at one side of the first circuit board far away from the reinforcement board, and a bonding layer arranged between the first circuit board and the second circuit board, the first circuit board and the second circuit board are bonded and fixed through the bonding layer, wherein the feeding board comprises a third medium board, and the feeding network and a third grounding layer arranged on two opposite surfaces of the third medium board, and a manufacturing method of an antenna substrate comprising providing a calibration board comprising laminated first circuit board, bonding layer and second circuit board, wherein .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Russell et al. (US 2019/0123443) teaches a stacked patch antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/           Primary Examiner, Art Unit 2887